Exhibit 10.1

FIRST AMENDMENT TO THE

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment (the “Amendment”) to the Second Amended and Restated
Employment Agreement by and among Prosperity Bancshares, Inc., a Texas
corporation (the “Company”), Prosperity Bank, a Texas banking association (the
“Bank”), and H. E. Timanus, Jr. (the “Employee”) effective as of January 1, 2009
(the “Employment Agreement”) is hereby entered into and effective as of
February 22, 2012. This Amendment does not supersede, alter or otherwise change
the terms of any other employment agreements or understandings, written or oral,
between the Company and/or the Bank and the Employee, including the Employment
Agreement, except as explicitly set forth below.

WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company, upon recommendation of the Compensation Committee of the Board of
Directors of the Company, desires to remove the age restriction related to
extensions of the term of the Employment Agreement, specifically with respect to
the extension of the Employment Agreement beyond the year in which the Employee
turns sixty-seven (67) years of age; and

WHEREAS, Section 12 of the Employment Agreement provides that it may be amended
by a written agreement signed by the parties thereto and authorized by
resolution of the Boards of Directors of each of the Company and the Bank, or a
committee thereof, and signed on behalf of the Company and the Bank by a duly
authorized officer of the Company and the Bank other than Employee; and

WHEREAS, the Boards of Directors of the Company and the Bank believe it to be
advisable and in the best interests of the Company and the Bank and of the
Employee to remove the age restriction related to extensions of the term of the
Employment Agreement, specifically with respect to the extension of the
Employment Agreement beyond the year in which the Employee turns sixty-seven
(67) years of age;

NOW THEREFORE, to assure the Company and the Bank of the Employee’s continued
service, the availability of his full attention and dedication to the Company
and the Bank currently and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company, the Bank and
the Employee hereby agree as follows:

Section 1. Amendment. Pursuant to Section 12 of the Employment Agreement,
Section 3.2 of the Employment Agreement shall be amended, which shall read in
its entirety as follows:

“3.2 Extensions. At the conclusion of each anniversary of the Effective Date of
this Agreement or any extensions thereof, the Term of this Agreement shall
automatically be extended for an additional year, unless this Agreement is
terminated in accordance with Section 7 hereof.”

Section 2. Successors. This Amendment shall be binding upon the Employee and his
heirs, devisees, administrators, executors, personal representatives, successors
and assigns and shall inure to the benefit of the Company and the Bank and its
successors and assigns.



--------------------------------------------------------------------------------

Section 3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of law.

Section 4. Modification. This Amendment may be modified only by a written
instrument executed by the Employee, the Company and the Bank.

Section 5. Continued Validity. The Employment Agreement, as amended hereby,
remains in full force and effect on and as of the date hereof.

Section 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.

 

        “EMPLOYEE” ATTEST:   /s/ Peter Fisher       By:   /s/ H. E. Timanus, Jr.
          H. E. Timanus, Jr.                   PROSPERITY BANCSHARES, INC.      
    ATTEST:     /s/ James D. Rollins III       By:     /s/ David Zalman        
  David Zalman           Chairman of the Board and Chief Executive Officer      
            PROSPERITY BANK           ATTEST:     /s/ James D. Rollins III      
By:     /s/ David Zalman           David Zalman           Senior Chairman of the
Board and Chief Executive Officer                              